Title: Abigail Adams to Catherine Nuth Johnson, 18 May 1800
From: Adams, Abigail
To: Johnson, Catherine Nuth


				
					my dear Madam
					Philadelphia May 18 1800
				
				you judged right My Dear Madam, I do most sincerely rejoice in your prosperity and returning happiness, which to my frequent Sorrow, I saw often overshadowd by an anxious and distressed mind during your late visit; it was a silent unobtruding grief which renderd it the more affecting; nor were the gratefull feelings of Your Heart less intresting, upon an occasion which gave more pleasure to your Friends than it could possibly communicate happiness to you.— whilst we endeavour to fill acceptably the station by Providence

allotted to us, may we be ever led to trust in that goodness which is over all the works of his hands.
				I hope mr Johnsons other affairs which have given him so much trouble and anxiety, will be setled with equal justice, and that your Setting Sun; may be more unclouded than his Meridian height.
				we do not get any Letters from Berlin, now six Months Since we heard from our Dear Children. tomorrow I leave this city. I shall hope to hear from You by the return of the President, who is Sensible of mr Johnsons and your kind offer, but who cannot think by any means of encumbering any private family with the company who may expect to see him. he will therefore go to the Inn, which is said to be a good one, but will have the pleasure of visiting You and Your Family, to whom I request you my Dear Madam to present me affectionatly—
				The change in the Cabinet, gives rise to many conjectures here— some say the President is becomeing a democrat, others that he is Electioneering. both conjectures you know he despises; if Popularity had been his object, these strong and decisive measures would not have marked the close of his administration; he has always been too open and decided in his opinions ever to be popular—
				Mrs Wolcot desires to be rememberd to you— Thomas is gone upon a circuit. Louissa presents you her respects, and Love to the young Ladies compliments to mr T Johnson. affectionatly Yours
				
					A Adams
				
			